Appeal from a judgment of the Monroe County Court (Alex R. Renzi, J.), rendered April 22, 2009. The appeal was held by this Court by order entered July 3, 2014, decision was reserved and the matter was remitted to Monroe County Court for further proceedings (119 AD3d 1349 [2014]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1496Memorandum: We previously held this case, reserved decision, and remitted the matter to County Court to make and state for the record its determination whether defendant is a youthful offender (People v Hall, 119 AD3d 1349, 1350 [2014]). Upon remittal the court, after considering the appropriate factors (see People v Cruickshank, 105 AD2d 325, 334 [1985], affd sub nom. People v Dawn Maria C., 67 NY2d 625 [1986]), refused to grant defendant youthful offender status. We conclude that the court did not thereby abuse its discretion (see People v Johnson, 109 AD3d 1191, 1191-1192 [2013], lv denied 22 NY3d 997 [2013]), and we decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (see generally People v Shrubsall, 167 AD2d 929, 930-931 [1990]). The sentence is not unduly harsh or severe. Present— Centra, J.P., Peradotto, Sconiers and DeJoseph, JJ.